Citation Nr: 0012198	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the lower extremities, to include peripheral 
vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDING OF FACT

The veteran's claim for service connection for residuals of 
cold injury of the lower extremities, to include peripheral 
vascular disease, is plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
cold injury of the lower extremities, to include peripheral 
vascular disease, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded.  If he 
has not, his claim must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

The only service medical records on file are the veteran's 
February 1953 preservice and September 1955 discharge 
physical examination reports, which indicate that the 
veteran's feet and lower extremities were normal.  At a 
November 1997 VA examination, the veteran gave a history of 
frozen feet in service.  He did not report a history of any 
post-service cold injury.  The examiner diagnosed bilateral 
peripheral vascular disease and bilateral chronic foot pain 
with moderate loss of sensation on the plantar aspect of the 
foot.  The examiner stated that the foregoing were probably 
due to cold injury.  This medical evidence of a nexus between 
a current disability and service establishes that the 
veteran's claim is plausible and thus well grounded.


ORDER

The Board having determined that the claim for service 
connection for residuals of cold injury of the lower 
extremities, to include peripheral vascular disease, is well 
grounded, the appeal is granted to this extent.


REMAND

Since the veteran's claim for service connection for 
residuals of cold injury of the lower extremities, to include 
peripheral vascular disease, is well grounded, VA has a duty 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  Although the November 1997 VA examination report 
is sufficient to establish that the veteran's claim is 
plausible, the Board has not found this report to be adequate 
to establish the veteran's entitlement to service connection 
for the disability at issue because the examination was 
conducted by a physician's assistant rather than a physician 
and because there is no indication that the examiner reviewed 
the claims file prior to rendering his opinion. 

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature and 
etiology of any current lower extremity 
disability.  The claims folder, including 
a copy of this REMAND, must be made 
available to the examiner for study, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  After review of all 
of the material in the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently present lower 
extremity disorder, to include peripheral 
vascular disease, is etiologically 
related to cold injury sustained by the 
veteran in service.  The rationale for 
all opinions expressed should be 
provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the claim of 
entitlement to service connection for 
residuals of cold injury of the lower 
extremities, to include peripheral 
vascular disease.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



















VA Form 4597 attached

